DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 11/11/2021 does not comply with the requirements of 37 CFR 1.121(c) because claims 13-16 and 23 do not include the status identifier “Withdrawn.”  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Any response to this Office Action must indicate claims 13-16 and 23 as “Withdrawn.” See also Final Act. mailed 6/16/2021 at 2, previously requesting that Applicant correct the mistake.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #642, 644. Applicant submitted amendments to the Specification on 11/11/2021 which referred to the above-identified reference numbers, and indicated in the Remarks filed 11/11/2021 that figure 17 had been amended. See Spec. at paragraph [00169]; Rem. 7. However, no such amended drawing has been submitted.

Claim Objections
Claim 3 is objected to because of the following informality: “transmitter,” in line 2 should have the comma deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, 19, 20, 24-29, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais et al., U.S. Patent Application Publication No. 2010/0299993 A1 (hereinafter Lais), in view of Farkas et al., U.S. Patent Application Publication No. 2016/0327228 A1 (hereinafter Farkas; submitted by Applicants on IDS filed 2/3/2020), and Reach et al., U.S. Patent Application Publication No. 2018/0332779 A1 (hereinafter Reach).
Re Claim 1, Lais teaches a method of collecting and concentrating solar energy to an agricultural crop plant (see figure 1 and paragraphs [0007]-[0009], [0017], and [0042]), comprising:
Directing collected solar energy toward the agricultural crop plant (see id.) through a light transmitter (21), the light transmitter comprising: an inner wall (inner wall of 21) comprising a perimeter positioned around and above the agricultural crop plant (see figure 1), the inner wall further comprising a reflective inner surface (see paragraphs [0019], [0022], and [0034]) for directing the collected solar energy toward the agricultural crop plant (see 
Positioning the light transmitter defining a protected zone surrounding the agricultural crop plant (see figure 1), 
Wherein the light transmitter comprises one or more openings (202, 204) for allowing one or both of a) operator access to the agricultural crop plant therethrough and b) airflow between an outside environment and the protected zone. See paragraphs [0018], [0023], and [0134].
Lais does not teach a solar concentrator or light transmitter base as claimed.
Farkas, similarly directed to a method of collecting and concentrating solar energy to an agricultural crop plant (see Abstract and paragraph [0064]), teaches that it is known in the art to have steps of: collecting and concentrating solar energy with a solar concentrator (56) comprising a solar-facing surface (see figure 1 and paragraphs [0038]-[0039]) positioned above the agricultural crop plant (see id., illustrating and disclosing 56 above the canopy 60), the solar-facing surface comprising a reflective material (see paragraphs [0019] and [0038]), the solar concentrator having an upper perimeter (forming upper opening of 56) and a lower perimeter (perimeter where 56 is attached to 58), wherein the lower perimeter is less than the upper perimeter (see figure 1); and directing the collected solar energy toward the agricultural crop plant (see id. and paragraphs [0019] and [0038]) through a light transmitter (58) in optical communication with the solar concentrator (see paragraph [0038]), the light transmitter comprising: an inner wall (inner wall of 58) comprising a perimeter positioned between the solar concentrator and the agricultural crop plant (see figure 1), the inner wall further comprising a reflective inner surface (see paragraphs [0056]-[0057]) for directing the See id., figure 1, and paragraphs [0038]-[0039].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Lais to collect and concentrate solar energy with a solar concentrator comprising a solar-facing surface positioned above the agricultural crop plant (see Lais at figure 1, showing the apex of the device positioned above the plant), the solar-facing surface comprising a reflective material, and the light transmitter in optical communication with the solar concentrator, as taught by Farkas, in order to provide a larger and angled opening for collecting more solar energy. Compare Lais at figures 1, 4, and 5, with Farkas at figures 1 and 2; see also Lais at paragraphs [0006]-[0008] and [0116], teaching the benefits to sun-adapted plants such as vineyard vines.
Furthermore, although Lais as modified by Farkas does not expressly teach the solar concentrator spectrally modifying the solar energy or the reflective material of the solar concentrator being photoselective, such modifications would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in view of the desire of Lais to have the apparatus as a whole spectrally modify solar energy and selectively transmit or reflect specific wavelengths of light for a desired wavelength of light to be delivered to a plant (see, e.g., Lais at paragraphs [0019], [0027], [0069], [0090]-[0097]), and in view of the solar concentrator of the combination of Lais and Farkas being the determinant of which wavelengths of light enter the light transmitter for delivery to the plant. See Farkas at figures 1 and 2; Lais at figure 1. Furthermore, it is well-known in the art that specific types of plants achieve optimum growth with specific wavelengths or proportions of red, blue, and/or green light.
see, e.g., figures 2 and 5); and positioning a lower tubular base (12) defining a protected zone surrounding the agricultural crop plant (see figure 5 and paragraph [0045]), the tubular base comprising a receiving portion (upper portion of 12 connected to 10; compare figure 5, with Applicant’s figure 7) and a base portion (lower portion of 12, adjacent the ground; compare figure 5, with Applicant’s figure 7), the tubular base coupled to the upper tubular portion at the receiving portion and extending down from the upper tubular portion (see figure 5), wherein the lower tubular base comprises a rigid outer wall (see paragraphs [0034]-[0035]; see also Spec. at paragraphs [0045] and [0063], disclosing that “[t]he rigid outer wall is sufficiently rigid to protect the growing plant from growth limiting factors, such as wind damage, heat damage, cold damage, frost damage, herbicide damage, or animal damage,” thereby disclosing “rigid” as “sufficiently rigid” to enable the disclosed protecting features) having a perimeter at the receiving portion that is substantially the same as the perimeter of the upper tubular portion (see figure 5), the rigid outer wall configured to 1) protect the protected zone from one or more growth limiting factors selected from the group consisting of: wind damage; heat damage; cold damage; frost damage; herbicide damage; and animal damage (see Abstract and paragraphs [0002] and [0034]); and/or 2) reduce evapo-transpiration by the agricultural crop plant positioned in the protected zone. See id. and figure 5, noting that the solid construction of 12 would function as claimed.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Lais as modified by Farkas to have a light transmitter See Reach at paragraph [0034]. The modification of Lais and Farkas to have the base of Reach would result in the perimeter of the light transmitter base at the receiving portion being less than the upper perimeter of the solar concentrator. See Reach at figure 5; Lais at figure 1; Farkas at figure 1. 
Although Lais as modified by Farkas and Reach does not expressly teach that the light transmitter base is detachably coupled to the light transmitter (see Reach at paragraph [0023], teaching that 12 is “secured or bonded” to 10), such a modification would have also been obvious to an ordinarily skilled artisan at the time of Applicant’s invention, in order to allow the base to be selectively removed from the light transmitter, See also claims 2 and 3, requiring that the light transmitter base and light transmitter be integrally connected, therefore implying that whether they are separable or integral is not critical. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Furthermore, in the event Lais as modified by Farkas and Reach does not expressly teach that the light transmitter base comprises a rigid outer wall (see Spec. at paragraphs [0045] and [0063], disclosing that “[t]he rigid outer wall is sufficiently rigid to protect the growing plant from growth limiting factors, such as wind damage, heat damage, cold damage, frost damage, herbicide damage, or animal damage,” thereby disclosing “rigid” as “sufficiently rigid” to enable the disclosed protecting features; see Reach at paragraphs [0034]-[0035] teaching at least sufficiently rigid to enable the disclosed protecting features), it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the outer wall of the light transmitter base of Lais as modified by Farkas and Reach to be rigid, if preventing tearing of the light transmitter base, for example to improve durability and strength, is of utmost importance. See Reach at paragraph [0035].
Re Claim 3, Lais as modified by Farkas teaches that the light transmitter and the solar concentrator are integrally connected to one another. See Lais at paragraphs [0019]-[0020] and [0029]; Farkas at figure 1.
See Farkas at figures 1 and 2 and paragraphs [0038]-[0041].
Re Claim 6, Lais as modified by Farkas and Reach teaches that one or both of the photoselective reflective material and the reflective inner surface comprise a plastic material. See Lais at paragraphs [0098]-[0099].
Re Claim 7, Lais as modified by Farkas and Reach teaches that one or both of the photoselective reflective material and the reflective inner surface are red in color. See Lais at paragraph [0073].
Re Claim 8, Lais as modified by Farkas and Reach teaches that one or both of the photoselective reflective material and the reflective inner surface are adapted to limit or eliminate reflection of blue light. See id.; see also Lais at paragraphs [0043]-[0046], teaching an embodiment that limits blue light.
Re Claim 9, Lais as modified by Farkas and Reach teaches that one or both of the photoselective reflective material and the reflective inner surface are adapted to limit or eliminate reflection of ultraviolet light. See Lais at paragraphs [0049] and [0097].
Re Claim 19, Lais as modified by Farkas and Reach teaches that the light transmitter base extends from the light transmitter such that the base portion is configured to engage and/or contact a soil surface surrounding the agricultural crop plant. See Reach at figure 5 and paragraphs [0023] and [0034]; Lais at figure 1.
See Lais at figure 1; Farkas at figure 1; Reach at figure 5.
Re Claim 24, Lais as modified by Farkas and Reach teaches scattering (see Lais at paragraphs [0017], [0083], and [0085]) the collected solar energy before the collected solar energy is directed to the agricultural crop plant. See id.
Re Claim 25, Lais as modified by Farkas and Reach teaches that the spectrally modifying the solar energy comprises one or more members selected from the group consisting of: reducing blue light, enriching relative content of light in the yellow or red or far-red spectral regions, reducing relative content of UV radiation, reducing relative content of UVB radiation, and reducing relative content of infrared (IR) radiation compared to the solar energy prior to spectral modification. See Lais at paragraphs [0043]-[0046], [0049], [0073], and [0097].
Re Claim 26, Lais as modified by Farkas and Reach teaches that the spectrally modifying the solar energy comprises (i) enriching relative content of light in each of the yellow, red, and far-red spectral regions by at least about 10% compared to the solar energy prior to spectral modification or (ii) reducing blue light by at least about 20% compared to the solar energy prior to spectral modification. See Lais at paragraph [0073].
Re Claim 27, Lais as modified by Farkas and Reach teaches that the spectrally modifying the solar energy comprises enriching one or more photosynthetically active radiation (PAR) wavelengths with a range from about 400-700 nanometers, about 540-See Lais at paragraphs [0017], [0019], and [0040].
Re Claim 28, Lais as modified by Farkas and Reach teaches that the spectrally modifying the solar energy comprises reducing relative content of UVB radiation by at least about 50% compared to the solar energy prior to spectral modification. See Lais at paragraphs [0049] and [0097], noting that UVB is a type of ultraviolet radiation.
Re Claim 29, Lais as modified by Farkas and Reach teaches that the spectrally modifying the solar energy comprises filtering the collected solar energy within ranges of wavelengths from about 400-700 nm, about 540-750 nm, and/or about 620-750 nm compared to the solar energy prior to spectral modification. See Lais at paragraphs [0043]-[0046], [0049], [0073], and [0097].
Re Claim 33, Lais as modified by Farkas and Reach teaches that the light transmitter comprises a transmitter outer wall (Lais 26) having a textured pattering configured to inhibit or limit the creation of hotspots within the light transmitter. See Lais at figure 2 and paragraphs [0083]-[0085].
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais, Farkas, and Reach as applied to claim 1 above, and further in view of Kleinert, U.S. Patent Application Publication No. 2003/0029079 A1.
Re Claim 4, Lais as modified by Farkas and Reach teaches that the one or more openings are positioned on sides of the light transmitter or the light transmitter base to allow lateral airflow through the light transmitter or light transmitter base (see Lais at figures 13 and 14), wherein sunlight is capable of passing through at least one opening of the one or more openings to the agricultural crop plant (see id. and Lais paragraphs 
Kleinert, similarly directed to a method for cultivating a growing plant (see, e.g., paragraph [0001]), comprising positioning a protective tubular structure defining a protected zone surrounding an agricultural crop plant (see figure 1 and paragraphs [0005] and [0013]), the protective tubular structure extending downward and comprising an outer wall (12) for protecting the protected zone from one or more growth limiting factors selected from the group consisting of: wind damage, heat damage, cold damage, frost damage, herbicide damage, and animal damage, and/or for reducing evapo-transpiration by the agricultural crop plant positioned in the protected zone (see id.), wherein the protective tubular structure comprises one or more openings (24; see paragraphs [0016] and [0019]) for allowing one or both of a) operator access to the growing plant therethrough (see id.) and b) airflow between an outside environment and the protected zone (see id.), teaches that it is known in the art for the one or more openings to comprise one or more pairs of openings positioned on laterally opposing sides of the protective inner surface from one another (see id. and figures 2 and 4), to allow lateral airflow through the protective inner surface (see figures 2 and 4 and paragraph [0016]), and wherein sunlight is capable of passing through at least one opening of the one or more openings to the plant. See id., noting that Kleinert would function as claimed.
.
Claims 12, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais, Farkas, and Reach as applied to claim 1 above, and further in view of Telkes et al., U.S. Patent No. 3,206,892 (hereinafter Telkes).
Re Claim 12, Lais as modified by Farkas and Reach does not teach attaching one or more heat sinks to one or both of the light transmitter and the light transmitter base.
Telkes, similarly directed to a method of cultivating a plant, teaches that it is known in the art to have a sleeve (48) comprising an inner wall comprising a perimeter surrounding a growing plant (see figure 14 and 9:43-53), and positioning the sleeve defining a protected zone surrounding the plant, the protective inner surface extending downward and comprising an outer wall for protecting the protected zone from one or more growth limiting factors selected from the group consisting of: wind damage, heat damage, cold damage, frost damage, herbicide damage, and animal damage, and/or for reducing evapo-transpiration by the plant positioned in the protected zone (see id.); further comprising attaching one or more heat sinks (41; see figure 14, 1:46-60, 9:62-70, and 10:37-39) to the sleeve (see 2:2-5 and 9:62-70), for gathering at least a portion of collected solar energy (heat) in the one or more heat sinks at one time and releasing See figure 14 and 1:46-60.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Lais as modified by Farkas and Reach to comprise attaching one or more heat sinks to one or both of the light transmitter and the light transmitter base, for gathering at least a portion of the collected solar energy in the one or more heat sinks at one time and releasing the gathered solar energy into the protected zone at a later time, as taught by Telkes, in order to store heat for later release to protect the plant during cooler portions of the day. See Telkes at 1:46-60.
Re Claim 21, Lais as modified by Farkas, Reach, and Telkes teaches that the one or more heat sinks is circular in shape (see Telkes at figures 12 and 14) defining an opening for surrounding the agricultural crop plant. See id.
Re Claim 22, Lais as modified by Farkas, Reach, and Telkes teaches that the one or more heat sinks comprise one circular portion (see id.) or two or more partial circular portions that engage one another to form the circular shape.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais, Farkas, and Reach as applied to claim 1 above, and further in view of Hadley, U.S. Patent Application Publication No. 2017/0354097 A1.
Re Claim 31, Lais as modified by Farkas and Reach does not teach the claim limitations.
Hadley, similarly directed to a plant protector, teaches that it is known in the art for the protector to have an upper portion (202, 213) and base portion (203) each comprising a first pair of vertical edges (edges of 212, 240 connected at 204, 205; see see id.), thereby creating a vertical edge opening for the upper portion and base portion. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Lais as modified by Farkas and Reach to have the light transmitter and light transmitter base each comprising a first pair of vertical edges connectable at one or more joints, such that the light transmitter and the light transmitter base are each configurable to be opened along a second pair of vertical edges  opposing the first pair of vertical edges, thereby creating a vertical edge opening for the upper portion and base portion, as taught by Hadley, in order to allow the device to be hingedly opened and closed, facilitating its placement around, or removal from, a plant.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais, Farkas, Reach, and Hadley as applied to claim 31 above, and further in view of Galdi, U.S. Patent Application Publication No. 2016/0374275 A1.
Re Claim 32, Lais as modified by Farkas, Reach and Hadley does not expressly teach an extension panel.
Aldi, similarly directed to a plant protector device, teaches that it is known in the art to have the device comprise a pair of vertical edges (vertical edges of 82; see figures 14 and 15) connectable at one or more joints (see id. and paragraph [0055]), the protector device configured to be opened along a second pair of vertical edges opposing the first pair of vertical edges (a pair of vertical edges diametrically opposite the first pair; see id.), thereby creating a vertical edge opening (see id.); wherein an see figure 14 and paragraphs [0057]-[0058]) is configured to be coupled to the second pair of vertical edges of the protector device and across the vertical edge opening of the protector device. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Lais as modified by Farkas, Reach and Hadley to have an extension panel configured to be coupled to the second pair of vertical edges of the light transmitter and across the vertical edge opening of the light transmitter base, as taught by Aldi, in order to allow the light transmitter and base to be expandable to accommodate larger-stemmed plants or increasing diameters of stems as they grow.
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. The rejection of claim 1 has been modified above to include an obviousness rationale as to why an ordinarily skilled artisan at the time of Applicant’s invention would have been motivation to modify the combined teachings of Lais, Farkas, and Reach to have the light transmitter base comprise a rigid outer wall, in the event such feature is not expressly taught by Lais, Farkas, and Reach.
Applicant argues that Provisional Application No. 62/509,455 (hereinafter the Reach Provisional) does not disclose the features relied upon regarding claim 1. Rem. 8. Applicant argues that “FIG. 5 of Reach [ ] is not found in the Reach Provisional. Furthermore, FIG. 4 of the Reach Provisional, depicting a tree protecting system, identifies a ‘Poly Seal’ layer, whereas the term ‘Poly Seal’ is not disclosed in Reach as published.” Id.

As to the relied-upon figure 5 of the Reach Publication, support may be found in the Reach Provisional at figure 4 (compare Reach Publication figure 5, with Reach Provisional figure 4). In particular, figure 5 of the Reach Publication was relied upon to teach: 1) an upper tubular portion surrounding the agricultural crop plant (see Reach Provisional at figure 4); 2) positioning a lower tubular base defining a protected zone surrounding the agricultural crop plant (see id.); 3) the tubular base comprising a receiving portion (upper portion to which “Deer Protection” arrow points; see id.) and a base portion (lower portion to which “Poly Seal” arrow points; see id.); 4) the tubular base coupled to the upper tubular portion at the receiving portion and extending down from the upper tubular portion (see id.); 5) wherein the lower tubular base comprises an outer wall  having a perimeter at the receiving portion that is substantially the same as the perimeter of the upper tubular portion (see id.); and 6) the outer wall configured to reduce evapo-transpiration by the agricultural crop plant positioned in the protected zone. See id., noting that the solid construction of the light transmitter base would 
Regarding the additional portions of the Reach Publication relied upon in the rejection of claim 1, Figure 2 of the Reach Publication is supported by Figure 6 of the Reach Provisional. The portions of Reach Publication paragraph [0045] relied upon to teach the claimed “positioning a lower tubular base defining a protected zone surrounding the agricultural crop plant,” find written-description support in at least paragraphs [0012]-[0014] and [0018] of the Reach Provisional. Reach Publication paragraphs [0034] and [0035], relied-upon for teaching “the lower tubular base comprises a rigid outer wall,” namely a vinyl-based film that may be thicker, i.e., less flexible, has written-description support in paragraph [0005] of the Reach Provisional. Reach Publication Abstract and paragraphs [0002] and [0034], relied upon for teaching the claimed “protect the protected zone from one or more growth limiting factors selected from the group consisting of: wind damage; heat damage; cold damage; frost damage; herbicide damage; and animal damage,” finds written-description support in the Reach Provisional at paragraphs [0001] (protection from animal and herbicide damage), [0005] (protection from herbicide damage), [0009] (protection from cold/frost damage), [0011] (protection from cold/frost damage), and [0012] (protection from animal damage).
Applicant argues that “none of Lais, Farkas, and Reach discloses at least the presently claimed light transmitter base that is ‘detachably coupled,” as claimed. Rem. 9 (emphasis omitted). Specifically, Applicant argues that Reach teaches “bond[ing].” Id.

Applicant avers that “none of Lais, Farkas, and Reach discloses…[‘]wherein the light transmitter base comprises a rigid outer wall.’” Rem. 9 (emphasis omitted). Specifically, Applicant argues, Reach discloses a “flexible” material that may be “flexed sufficiently” or “sufficiently soft.” Id. (citing Reach at paragraph [0027]).
Applicant’s argument is not persuasive, because Applicant’s Specification discloses that, “[t]he rigid outer wall is sufficiently rigid to protect the growing plant from growth limiting factors, such as wind damage, heat damage, cold damage, frost damage, snow damage, hail damage, herbicide damage, or animal damage.” See Spec. at paragraphs [0045] and [0063] (emphasis added). Accordingly, Applicant’s Specification equates the claimed “rigid” with “sufficiently rigid” so as to accomplish the protecting function. Applicant does not provide evidence as to why the material of Reach is not “sufficiently” rigid to protect the plant as claimed. Indeed, Reach expressly teaches protecting the plant from the enumerated types of damage. See Abstract and paragraphs [0002] and [0034] (teachings corresponding to those of the Reach Provisional at paragraphs [0001], [0005], [0009], and [0011]).
See Reach at paragraph [0035] (support found in Reach Provisional at paragraph [0005]).
Applicant contends that a person of ordinary skill in the art would not modify Lais to have a solar concentrator, because “Lais discloses an objective [that] may include reducing heat stress and over-heating due to solar radiation.” Rem. 10 (citing Lais at paragraphs [0039], [0036], [0050], [0075], and [0102]-[0103]).
Applicant’s argument is not persuasive because Applicant does not sufficiently explain or provide evidence as to why modifying Lais to have a solar concentrator as claimed would necessarily result in increased heat stress or overheating of a plant. For example, Applicant does not provide evidence that a solar concentrator that increases the amount of specific-wavelength light to the plant (see, e.g., Lais at paragraphs [0019], [0027], [0069], [0090]-[0097]) would increase heat stress and heating. Different wavelengths of light are known to carry more or less heat/energy, and depending on the wavelengths collected versus reflected, heat stress and over-heating of a plant might be minimal. Furthermore, Applicant does not explain why a type of plant that flourishes in an extremely hot, sunny climate would not benefit from a solar concentrator if grown in a cool, cloudy climate. As another example, the solution proposed by Lais to control sunlight intensity is to prevent direct beam irradiation of a plant, and to instead use diffuse light. See paragraph [0037]. Applicant does not allege that modifying Lais to have the solar concentrator of Farkas would lessen the amount of diffuse light or increase the amount of direct light received by the plant.
Moreover, Lais at paragraph [0039] teaches that rejecting sunlight for heat stress management depends on where the grow tube is designed to operate and describes the United Kingdom and North America as contrasting examples. Thus, Lais implies that, should the grow tube be used in a cooler, cloudier climate, then heat stress management is of less importance. Similarly, Lais describes that “the temperature goal is to keep the grow tube as close to ambient temperatures as possible,” which could easily be accomplished in a cooler, cloudier climate. See Lais at paragraph [0036]. Lais 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642